IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Sonia Gulino,                        :
                 Petitioner          :
                                     :
            v.                       :
                                     :
Pennsylvania Housing Finance Agency, :            No. 821 C.D. 2020
                 Respondent          :            Submitted: April 9, 2021


BEFORE:      HONORABLE P. KEVIN BROBSON, President Judge
             HONORABLE ANNE E. COVEY, Judge
             HONORABLE J. ANDREW CROMPTON, Judge

OPINION NOT REPORTED

MEMORANDUM OPINION BY
JUDGE COVEY                                                FILED: May 13, 2021

             Sonia Gulino (Gulino) petitions this Court, pro se, for review of the
Pennsylvania Housing Finance Agency (Agency) Hearing Examiner’s July 30, 2020
decision affirming the Agency’s January 23, 2020 denial of her emergency mortgage
assistance application under the portion of the Housing Finance Agency Law1
known as the Homeowner’s Emergency Mortgage Assistance Program
(HEMAP/Act 91).2 Essentially, Gulino presents one issue for this Court’s review:
whether the Agency erred by concluding that there was no reasonable prospect of
Gulino resuming full mortgage payments within 24 months from the date of her
mortgage delinquency and paying the mortgage by its maturity.3 After review, this
Court affirms.


      1
        Act of December 3, 1959, P.L. 1688, as amended, 35 P.S. §§ 1680.101 - 1680.603a.
      2
        Added by Section 2 of the Act of December 23, 1983, P.L. 385.
      3
        In her Statement of Questions Involved, Gulino presented the following statements:
             1. The [Agency] guidelines state[] that loans secured by liens on
             residential real property located in Pennsylvania to [sic] eligible
               The facts in this case are not in dispute. Gulino owns real property at
2901 Hodle Avenue, Easton, Pennsylvania (Property).4 According to Carrington
Mortgage Services LLC’s (Carrington) December 18, 2019 monthly mortgage
statement, the unpaid principal balance on Gulino’s mortgage for the Property was
$338,447.86, her monthly mortgage payment was $1,832.78, and she made her last
mortgage payment in September 2019. See Supplemental Reproduced Record
(S.R.R.) at 24b, 51b, 59b-60b. By December 19, 2019 Act 91 notice, Carrington
informed Gulino that her mortgage was in default, and described steps Gulino could
take to avoid foreclosure, including obtaining a HEMAP loan. See S.R.R. at 7b-9b.
               By January 6, 2020 letter, Gulino notified Carrington that, after having
withdrawn her $55,000.00 pension in 2018 to cover her household expenses, she did
not have the money to make her mortgage payments after September 2019 because
her employer was “not giving overtime.” S.R.R. at 55b; see also S.R.R. at 25b-26b.




               homeowners who are in imminent danger of losing their home
               through foreclosure.
               2. An eligibility criteria regarding the likelihood that the mortgagor
               will be or will not be able to resume full mortgage payments within
               24 months after the beginning of the period for which assistance
               payments are provided under HEMAP and pay [sic] the mortgage or
               mortgages in full by its maturity date.
Gulino Amended Br. at 1. Gulino’s issues are incomplete statements. However, in the Argument
portion of her brief, Gulino references that “[the] law states that if a lien is placed on the home and
if [sic] able to pay the Mortgage in two years then there should be a favorable decision of [the
Agency] making 24 months of mortgage payment[s].” Gulino Amended Br. at 2. To the extent
Gulino challenges the Agency’s assessment regarding the sufficiency of evidence of her future
payment prospects, it is encompassed in this Court’s restated issue and will be addressed
accordingly herein.
         4
           The Property was deeded to Gulino and her mother, Aurea Gulino, as joint tenants with
the right of survivorship, on January 10, 2000. See Supplemental Reproduced Record (S.R.R.) at
47b-50b. Thereafter, Gulino and her mother originated the Property’s mortgage. Gulino’s mother
passed away in 2008. See Reproduced Record (R.R.) at 3a; see also S.R.R. at 23b-24b; Agency
Br. at 5.
                                                  2
However, she “was planning to go back to [n]ursing school to increase [her]
income.” S.R.R. at 55b.
              On January 14, 2020, Gulino had a face-to-face meeting with a credit
counseling agency during which she completed a HEMAP loan application and a
Letter of Circumstance. See S.R.R. at 10b-12b, 51b-54b, 56b. Therein, Gulino
represented that her net monthly income was $2,450.66, and her monthly expenses
were $3,802.14 (consisting of: $460.32 in payroll deductions; $2,201.78 in housing
expenses; $490.00 in living expenses; and $650.04 in installment payments (i.e.,
auto loan/credit cards)), and she had no savings to apply to her debts.                     See
Reproduced Record (R.R.) at 4a-6a;5 see also S.R.R. at 26b-27b, 51b-64b. In the
Letter of Circumstance, Gulino also declared that she was “going back to school to
become a nurse so she can increase her income” and “[a]lso [] seeking a part[-]time
position to increase income now.”6 S.R.R. at 54b.
              The Agency received Gulino’s application on January 15, 2020. See
S.R.R. at 11b. The Agency’s loan officer reviewed Gulino’s income, including her
2016, 2017 and 2018 tax returns, her most recent paystub, and her housing expenses,
living expenses, and debts as Gulino initially reported them.7 See S.R.R. at 26b-34b.
On January 23, 2020, the Agency denied Gulino’s application because:

              1. [Gulino had n]o reasonable prospect of [] resuming full
                 mortgage payments within twenty-four (24) months
                 from the date of the mortgage delinquency and paying
                 the mortgage[] by maturity based on: [Gulino’s]
                 income is insufficient to maintain [the] mortgage.
              2. [Gulino had n]o reasonable prospect of [] resuming full
                 mortgage payments within twenty-four (24) months

       5
          Gulino did not number the pages in the Reproduced Record using a lower case “a” after
the numerals, as required by Pennsylvania Rule of Appellate Procedure 2173. This Court will cite
to the Reproduced Record in the proper format.
        6
          Gulino did not produce any evidence that she ever obtained part-time employment.
        7
          Gulino stated that she deferred her student loan payments. See S.R.R. at 33b-34b.
                                               3
                 from the date of the mortgage delinquency and paying
                 the mortgage[] by maturity based on: [Gulino’s]
                 income has been insufficient to maintain [the]
                 mortgage for the past two (2) years.
              3. Repayment of [the] mortgage assistance loan must be
                 secured by a mortgage lien on the [P]roperty and by
                 such other obligations as the Agency may require based
                 on: [Gulino] refuses to secure Agency’s loan with a
                 mortgage lien. Not all owners are applicants.

S.R.R. at 14b.
              On January 29, 2020, Gulino appealed, stating therein:

              I am planning to go back to [s]chool as I have decided to
              get an Associates [Degree] in Dental Hygiene[,] as [the]
              starting salary is $70,000.00. I will be able to afford my
              [m]ortgage [p]ayments after 2 years. I also give
              permission to put a lien on [my] home.
              I am asking for your help so that I can keep my home.

S.R.R. at 15b.
              A hearing was held before the Hearing Examiner on February 20, 2020,
at which Gulino testified that she was approved for a loan modification in August
2019, after not having paid her mortgage for approximately 12 months.8 See S.R.R.
at 25b. Gulino confirmed the income and expenses she reported on her HEMAP
loan application. See S.R.R. at 26b-36b. The Hearing Examiner asked Gulino to
submit her mother’s death certificate and, in order to update her reported income and
expenses, her two 2019 Internal Revenue Service Form W-2s,9 her most recent
paystub, and her last two bank statements. See S.R.R. at 31b, 36b.
              Regarding her plan to return to school, Gulino explained:



       8
         Prior to the loan modification, Gulino’s mortgage payments were approximately
$1,500.00 per month. See S.R.R. at 25b.
       9
         Gulino’s employer sent her a 2019 W-2, and also a corrected W-2. See S.R.R. at 30b-
31b.
                                             4
              [Hearing Examiner]: Okay. And were you able to start
              nursing school?
              [Gulino]: No. That’s in the uh . . . That’s in the uh works.
              That’s what I’m saying, once I go back to school, I’ll be
              able to afford, uh, my home so that’s why I was applying,
              uh, for your help. And, also, uh, with the denial it was
              saying that I don’t agree, um, for you to put a lien on the
              home. And that’s incorrect. I was never asked, but I do
              agree. You could put a lien on the home, cause that wasn’t
              a question on any of the applications.
              ....
              . . . and also [the loan officer] said that there wouldn’t be
              enough, uh, income to support the mortgage in the 24
              months, but that is incorrect because I’m applying to go
              back to school and then I’ll be able to afford the mortgage.
              ....
              [Hearing Examiner]: . . . [W]hat do you mean, it’s in the
              works?
              [Gulino]: Well, I mean I have to go and, uh, you know,
              and apply to the different schools and see which ones
              accept me. So, it[’]s all in the works. I haven’t started
              attending any school, if that’s what you mean. No. But
              that’s what I plan to do.

S.R.R. at 27b-28b.
              Based on Gulino’s testimony and the paperwork she submitted at the
Hearing Examiner’s request, the Hearing Examiner calculated Gulino’s average net
monthly income at the time of the appeal hearing as $2,875.64, and her monthly
expenses as $3,992.39 (consisting of: $563.52 in payroll deductions; $2,201.78 in
housing expenses; $499.83 in living expenses; and $650.04 in installment
payments).10 See R.R. at 6a; see also S.R.R. at 3b-5b. On July 30, 2020, the Hearing
Examiner affirmed the Agency’s decision stating, in relevant part:

       10
          The Hearing Examiner calculated that Gulino’s monthly expenses at the time of the
hearing totaled $3,992.39. See R.R. at 5a-6a; see also S.R.R. at 4b-5b. However, $563.52 plus
                                             5
               The overall monthly expenses totaled $3,802.14 at the date
               of application, versus th[e] average net monthly income of
               $2,450.66. The overall monthly expenses at the time of
               the appeal hearing totaled . . . [$3,915.17]. . . . [T]he
               average net monthly income at the time of the appeal
               hearing was $2,875.64, which remains insufficient to
               support [Gulino’s] overall monthly expenses.
               The Agency believes that in order to successfully maintain
               the mortgage payments[,] no more than 40% of the
               average net monthly income should be required to support
               the housing expense. The housing expense of $2,201.78
               represents over 100% of the average net monthly income
               during 2016, 2017, 2018 and 2019. The housing expense
               represents 90% of the $2,450.66 net monthly income at
               [Gulino’s] application date and 77% of the $2,875.64
               average net monthly income at the time of the appeal
               hearing. Thus, [Gulino’s] income is insufficient to support
               the housing expense/mortgage payments.
               The tax returns exhibit that at no time since 2016 has []
               Gulino’s income alone been enough to support the
               mortgage payments or the overall monthly expenses.
               Therefore, based on the income history, the income as of
               application date, and the income at the time of the appeal
               hearing, it does not appear likely that [] Gulino will be able
               to resume and fully maintain the mortgage payments even
               if the account were to be brought current. In this context,
               the mortgage assistance loan was properly denied on the
               basis: No reasonable prospect of applicant resuming full
               mortgage payments within twenty-four (24) months from
               the date of the mortgage delinquency and paying [the
               m]ortgage[] by maturity.

R.R. at 6a; see also S.R.R. at 5b. Gulino appealed to this Court.11


$2,201.78 plus $499.83 plus $650.04 totals $3,915.17. Notwithstanding, Gulino’s monthly
expenses exceeded her monthly income.
        11
           “[This Court’s] review is limited to [determining] whether constitutional rights were
violated, an error of law [was] committed, or the findings of fact are not supported by substantial
evidence.” Fish v. Pa. Hous. Fin. Agency, 931 A.2d 764, 767 n.3 (Pa. Cmwlth. 2007). “Substantial
evidence has been defined as such relevant evidence as a reasonable mind might accept as adequate
to support a conclusion.” Cullins v. Pa. Hous. Fin. Agency, 623 A.2d 951, 953 (Pa. Cmwlth.
1993).
                                                6
             Preliminarily, Section 404-C(a) of Act 91 specifies:

             No assistance may be made with respect to a mortgage or
             mortgagor under [Act 91] unless . . .
             ....
             5. The [A]gency has determined that there is a reasonable
             prospect that the mortgagor will be able to resume full
             mortgage payments within twenty-four (24) months after
             the beginning of the period for which assistance payments
             are provided under [Act 91] and pay the mortgage or
             mortgages in full by its maturity date or by a later date
             agreed to by the mortgagee or mortgagees for completing
             mortgage payments.

35 P.S. § 1680.404c(a). Section 31.206 of the Agency’s Regulations provides, in
relevant part:

             (a) In general, the Agency will consider all relevant factors
             when evaluating whether the homeowner has a reasonable
             prospect of being able to resume full mortgage payments
             within 24 months after the beginning of the period for
             which assistance payments are provided [by] the
             Agency[,] and [a reasonable prospect] of being able to pay
             the mortgage in full by maturity or by a later date agreed
             to by the mortgagee, including the following:
                 (1) The homeowner’s prior work history,
                 experience, training, opportunities for retraining
                 and similar factors which may affect the
                 homeowner’s future employment opportunities.
                 (2) Potential for future changes in the
                 homeowner’s financial prospects through re-
                 employment, schooling, training or debt reduction,
                 or other income changes sufficient to enable the
                 homeowner to resume full mortgage payments.
                 (3) Noncash benefits that may reduce household
                 expenses, such as food stamps, free medical
                 services for military or low-income families, a
                 company-provided automobile, or receipt of food
                 or clothing from family members living outside
                 the household.
                                          7
               (4) Changes in income or recurring expenses, or
               both, that may be affected by changes in the age,
               composition or employment of members of the
               household.
               (5) Potential for repayment of short-term or
               installment debt.
               (6) Delinquencies in other debts which seriously
               jeopardize continued ownership of the home,
               which cannot be cured by a mortgage assistance
               loan.
               (7) A homeowner’s demonstrated ability to make
               regular monthly mortgage payments, even though
               those payments represented most of the
               homeowner’s income. In determining whether the
               homeowner’s future job and income prospects will
               be sufficient to enable the homeowner to pay the
               mortgage debt -- including principal, interest,
               taxes and insurance -- the Agency will take into
               consideration the amount of household income
               available to the homeowner for a reasonable
               period of time not to exceed 24 months prior to the
               circumstances which caused the mortgage
               delinquency and whether the income was
               sufficient as evidenced by documentation,
               including tax returns, Internal Revenue Service
               Form W-2 and tax transcripts. . . . In cases when
               nontaxable income is earned or financial
               government benefits are received, documentation
               evidencing receipt of the income or benefits shall
               be provided.
            ....
            (e) The homeowner shall provide sufficient information to
            allow the Agency to assess the homeowner’s future ability
            to pay the mortgage debt. The Agency will base its
            decision on the information received from the homeowner
            or other sources. The lack of sufficient information from
            the homeowner which is reasonably available to the
            homeowner . . . may result in a denial of the application on
            the merits.
12 Pa. Code § 31.206.

                                         8
               Here, Gulino’s sole argument is that she “is going back to school to
study nursing and will be able to afford [the] mortgage payments.”12 Gulino
Amended Br. at 2. Accordingly, Gulino appears to argue that the Hearing Examiner
abused her discretion by not considering Gulino’s anticipated nursing income in
assessing her potential future ability to resume full mortgage payments. However,
the law is clear that “[n]o assistance may be made . . . unless . . . [t]he [A]gency has
determined that there is a reasonable prospect that [Gulino] will be able to resume
full mortgage payments within twenty-four (24) months[.]”                              35 P.S. §
1680.404c(a)(5). Moreover, this Court has ruled that “the Agency cannot base its
determination on speculative income[.]” R.M. v. Pa. Hous. Fin. Agency, 740 A.2d
302, 308 (Pa. Cmwlth. 1999) (hearing examiner reasonably concluded homeowner’s
future income was speculative where there was no evidence as to when he expected
to earn it, nor an explanation of why he had been previously unable to do so); see
also Barzilayev v. Pa. Hous. Fin. Agency (Pa. Cmwlth. No. 242 C.D. 2016, filed
August 17, 2016) (hearing examiner did not abuse her discretion by excluding from
homeowner’s monthly income calculation anticipated spousal support that was
contingent on a possibility);13 Cullins v. Pa. Hous. Fin. Agency, 623 A.2d 951 (Pa.
Cmwlth. 1993) (hearing examiner properly considered only guaranteed income in
calculating homeowners’ monthly income, and not husband’s representation that he
anticipated beginning work at a department store and for a temporary agency, and

       12
             The entire Argument portion of Gulino’s brief consists solely of a reference to the
Housing Finance Agency Law’s purpose, and the following statements: (1) “[the] law states that
if a lien is placed on the home and if [sic] able to pay the [m]ortgage in two years then there should
be a favorable decision of [that Agency] making 24 months of mortgage payment[s;]” and (2)
Gulino “gives permission for [the Agency] to place a lien on [the Property] and she is going back
to school to become a [n]urse.” Gulino Amended Br. at 2.
         13
             This Court acknowledges that an unreported memorandum opinion may only be cited
“for [its] persuasive value, but not as binding precedent.” Section 414(a) of the Commonwealth
Court’s Internal Operating Procedures, 210 Pa. Code § 69.414(a). Barzilayev is cited herein for
its persuasive value.
                                                  9
wife’s potential return to her former employment); Phillips v. Pa. Hous. Fin. Agency,
554 A.2d 607 (Pa. Cmwlth. 1989) (hearing examiner properly determined that
homeowner’s testimony that he may be entitled to Social Security Disability benefits
and that he hoped to return to work was insufficient to establish a reasonable
prospect of being able to resume full mortgage payments within the prescribed time);
Harman v. Pa. Hous. Fin. Agency, 529 A.2d 1153 (Pa. Cmwlth. 1987) (hearing
examiner did not abuse his discretion by refusing to include in homeowner’s
monthly income calculation her representations of projected future income from her
decorating business).
               Here, although Gulino notified the Agency and testified that she
intended to go to nursing school, and despite years of struggling to pay her mortgage,
she had not yet applied to nursing school, she failed to explain why she had not
applied, and she presented no evidence as to when she might do so. Moreover, there
was no guarantee that she would be accepted to or finish nursing school, or that she
would obtain employment as a nurse. Under such circumstances, it was reasonable
for the Hearing Examiner to conclude that Gulino’s future nursing income was
speculative.
               The Hearing Examiner outlined Gulino’s income and expenses and
concluded that, although Gulino was employed, she earned insufficient income to
meet her monthly expenses. Substantial record evidence supported the Hearing
Examiner’s determination. Because Gulino lacked a non-speculative source of new
income, the Hearing Examiner properly determined that she lacked “a reasonable
prospect” of being able “to resume full mortgage payments within twenty-four (24)
months[.]” 35 P.S. § 1680.404c(a)(5).




                                         10
            For the above reasons, the Agency Hearing Examiner’s decision is
affirmed.


                                   _________________________________
                                   ANNE E. COVEY, Judge




                                     11
         IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Sonia Gulino,                        :
                 Petitioner          :
                                     :
            v.                       :
                                     :
Pennsylvania Housing Finance Agency, :    No. 821 C.D. 2020
                 Respondent          :


                                  ORDER

            AND NOW, this 13th day of May, 2021, the Pennsylvania Housing
Finance Agency Hearing Examiner’s July 30, 2020 decision is affirmed.



                                    _________________________________
                                    ANNE E. COVEY, Judge